Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2378 Filed 03/22/21 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION


TIMOTHY EUGENE SAMPSON, # 492307,

                        Petitioner,                         Case No. 18-CV-10020
                                                            Honorable Thomas L. Ludington
v.

CONNIE HORTON,

                  Respondent.
____________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS,
      DENYING CERTIFICATE OF APPEALABILITY, DENYING PETITIONER’S
        MOTIONS, AND GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

         Petitioner Timothy Eugene Sampson, a Michigan prisoner, has filed a pro se petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. He challenges his convictions for first-degree

murder, Mich. Comp. Laws § 750.316, conspiracy to commit first-degree murder, §§ 750.157a,

750.316, being a felon in possession of a firearm, § 750.224f, and possession of a firearm during

the commission of a felony, § 750.227b. Sampson raises nine claims for relief. For the reasons set

forth below, the Court will deny the petition for writ of habeas corpus and decline to issue a

certificate of appealability.

                                                I.

         Sampson was tried jointly before a single jury with co-defendants Donald Warner and

Donald Cummings. The Michigan Court of Appeals summarized the relevant evidence adduced at

trial:

         Defendants’ convictions arise from the death of Brandon Buck, whose
         unrecognizable body was discovered inside a burning minivan during the early
         morning hours of April 18, 2011. In September 2011, a witness, Ayesha White,
         came forward and reported observing the events that led to Buck’s death. White
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2379 Filed 03/22/21 Page 2 of 24




        was the only witness to the events, and was the only reason authorities were able
        to determine whose body was found in the van. White stated that she was present
        when Warner, at Sampson’s direction, shot Buck. Afterward, Cummings obtained
        a minivan and Buck’s body was placed inside, and then Cummings poured
        gasoline inside the minivan and set it on fire. An autopsy determined that Buck
        was already dead before the fire, having died from multiple gunshot wounds.

People v. Warner, No. 311034, 2014 WL 2553303, at *1 (Mich. Ct. App. June 3, 2014).

       Following a jury trial in Wayne County Circuit Court, Sampson was convicted and

sentenced as a fourth habitual offender to concurrent terms of life imprisonment for the first-degree

murder, conspiracy, and solicitation convictions, and two to five years for the felon-in-possession

conviction, to be served consecutively to a two-year term of imprisonment for the felony-firearm

conviction. Id.

       Sampson appealed his convictions to the Michigan Court of Appeals and moved to remand

for an evidentiary hearing regarding an ineffective assistance of counsel claim. The Michigan

Court of Appeals granted the motion to remand for an evidentiary hearing and decision on whether

Sampson was denied the effective assistance of counsel. People v. Sampson, No. 315252 (Mich.

Ct. App. July 19, 2013) (ECF No. 8-18 at PageID.1661).

       The trial court held an evidentiary hearing over the course of three days. The court

concluded that Sampson was not denied his right to counsel such that prejudice would be presumed

under United States v. Cronic, 466 U.S. 648 (1984), and that Sampson was not prejudiced by

counsel’s performance. ECF No. 8-17 at PageID.1598–1603.

       Following the remand, the Michigan Court of Appeals held (and the prosecution conceded)

that insufficient evidence supported Sampson’s solicitation of murder conviction. Warner, 2014

WL 2553303 at *6. The state court vacated the solicitation conviction and sentence and affirmed



                                                 2
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2380 Filed 03/22/21 Page 3 of 24




Sampson’s convictions in all other respects. Id. at *13. The Michigan Supreme Court denied leave

to appeal. People v. Sampson, 497 Mich. 889 (Mich. Oct. 28, 2014).

       Sampson then filed a motion for relief from judgment in the trial court. The trial court

denied the motion. People v. Sampson, No. 11-011795-02-FC (Wayne County Cir. Ct. Nov. 11,

2015) (ECF No. 8-22). The Michigan Court of Appeals and Michigan Supreme Court denied

Sampson leave to appeal. People v. Sampson, No. 331229 (Mich. Ct. App. May 10, 2016); People

v. Sampson, 501 Mich. 858 (2017).

       Sampson then filed the pending Habeas Corpus Petition. He raises the following claims, as

articulated by the Michigan Attorney General (see ECF No. 7 at PageID.109–11):

       I. The trial court denied funds for an expert witness on the effects of ecstasy and
       alcohol on Ayesha White’s ability to perceive and recall details of the offense, in
       violation of the Equal Protection and Due Process Clauses of the Fourteenth
       Amendment and the Confrontation Clause of the Sixth Amendment.

       II. There is insufficient evidence to support the convictions for first-degree
       premeditated murder and aiding and abetting first-degree premeditated murder, in
       violation of due process.

       III. The prosecutor made a civic-duty argument, in violation of the Due Process
       Clause of the Fourteenth Amendment.

       IV. The trial court refused to sever petitioner’s trial from his co-defendant’s trial,
       resulting in the introduction of irrelevant and unfairly prejudicial evidence, in
       violation of the Due Process Clause of the Fourteenth Amendment.

       V. The trial court denied petitioner his right to paid counsel of his choice, in
       violation of the Sixth Amendment.

       VI. The trial court closed the courtroom in violation of the Sixth Amendment.

       VII. Trial counsel was constitutionally ineffective for failing to (a) investigate, (b)
       stay awake at trial, (c) point out inconsistencies in Ayesha White’s testimony, (d)
       properly advise petitioner regarding his right to testify, (e) object to prosecutorial
       misconduct, and (f) object to the courtroom closure, in violation of the Sixth
       Amendment.

                                                 3
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2381 Filed 03/22/21 Page 4 of 24




       VIII. Appellate counsel was constitutionally ineffective for failing to raise issues
       III, V, VI, VII(e)-(f) on direct appeal.

       IX. The trial court and appointed appellate counsel refused to provide petitioner
       with a copy of the trial transcripts, in violation of the Due Process and Equal
       Protection Clauses of the Fourteenth Amendment and the Sixth Amendment right
       to the effective assistance of counsel.

                                                 II.

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the following standard of

review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim —

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06 (2000). An “unreasonable

application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A “federal habeas court may not issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

                                                 4
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2382 Filed 03/22/21 Page 5 of 24




       The AEDPA “imposes a highly deferential standard for evaluating state-court rulings,” and

“demands that state-court decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S.

766, 773 (2010) (internal citations omitted). A “state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of

the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough

v. Alvarado, 541 U.S. 652, 664 (2004)). Pursuant to section 2254(d), “a habeas court must

determine what arguments or theories supported or . . . could have supported, the state court’s

decision; and then it must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision” of the Supreme Court.

Id. at 102. A “readiness to attribute error [to a state court] is inconsistent with the presumption that

state courts know and follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal habeas review. See

28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of correctness only with

clear and convincing evidence. Id. Moreover, for claims that were adjudicated on the merits in

state court, habeas review is “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

                                                  III.

                                                  A.

       In his first claim, Sampson argues that the trial court violated his right to due process by

failing to appoint an expert witness to testify about the impact Ayesha White’s use of alcohol and

ecstasy would have had on her ability to perceive and recall details of the crime.

       The Michigan Court of Appeals rejected Sampson’s claim:


                                                   5
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2383 Filed 03/22/21 Page 6 of 24




      A trial court is not obligated to provide funding for the appointment of an expert
      witness on demand. Rather,

             [t]o obtain appointment of an expert, an indigent defendant must
             demonstrate a nexus between the facts of the case and the need for
             an expert. …. It is not enough for the defendant to show a mere
             possibility of assistance from the requested expert. … Without an
             indication that expert testimony would likely benefit the defense, a
             trial court does not abuse its discretion in denying a defendant’s
             motion for appointment of an expert witness. …

      White’s credibility, as affected by her ability to accurately recall events, was a
      central issue in this case because she was the only eyewitness to the events. And,
      White admitted having consumed large amounts of alcohol and taken an Ecstasy
      pill on the day of the offense. The trial court was unwilling to appoint a toxicologist,
      however, because defendants admittedly had no toxicology reports showing how
      much drugs or alcohol were in White’s system. Although defendants also asked the
      court to appoint a drug counselor who could offer expert testimony with respect to
      White’s ability to recall events accurately, defendants never presented an offer of
      proof showing either what type of testimony a drug counselor could provide or even
      indicating that a drug counselor was qualified to offer testimony regarding the
      physical effects of alcohol or Ecstasy on a person’s brain functioning or memory.
      The trial court expressed a willingness to reconsider the request for appointment of
      an expert if an appropriate showing was made, but defendants never renewed their
      request.

      The trial court also correctly determined that defendants failed to demonstrate that
      they would not be able to adequately explore and develop this issue of White’s drug
      and alcohol use as it related to her ability to perceive and recall events without the
      appointment of an independent expert. This absence of need was in large part due
      to the fact that at trial the parties were allowed to question the medical examiner,
      Dr. Schmidt, regarding the general effect of drugs and alcohol on a person’s
      memory and perception. Dr. Schmidt stated that alcohol can compromise both
      memory and perception, and that when alcohol is combined with other drugs, it will
      make the effects of those substances more pronounced. He explained, however, that
      individuals metabolize or react differently to certain drugs, and that “[t]he only real
      way to assess how one reacts to alcohol is by actually witnessing the person
      drinking the alcohol.”

      Dr. Schmidt’s testimony provided defendants with a scientific and medical basis
      for arguing to the jury that White’s admitted use of Ecstasy and alcohol affected
      her ability to accurately perceive and recall the events surrounding the charged
      offense. Dr. Schmidt identified several factors that influence how drugs or alcohol
      will affect a particular person, including the physical size of the person, the length

                                                 6
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2384 Filed 03/22/21 Page 7 of 24




       of time the person has been consuming the substance, and whether the person’s
       history of usage may have enabled the person to develop a tolerance for the
       substance, and defendants were permitted to explore all of these issues in their
       cross-examination of White, thus providing the jury with a basis (other than the
       jurors’ own common sense) for evaluating the reliability of her testimony as
       measured by the factors identified by Dr. Schmidt. Defendants have not explained
       what additional testimony a different expert could have provided to assist the jury
       in its evaluation of White’s ability to perceive and recall events. Accordingly, the
       trial court did not abuse its discretion by denying defendant Warner’s and defendant
       Sampson’s requests for the appointment of an expert witness.

Warner, 2014 WL 2553303, at *2–3.

       The Michigan Court of Appeals’ decision was not contrary to, or an unreasonable

application of, clearly established federal law because there is no clearly established federal law

requiring appointment of an expert witness in these circumstances. The Supreme Court requires

states to provide access to a competent psychiatrist to assist the defense if the defendant’s sanity

at the time of the offense is a factor at trial. Ake v. Oklahoma, 470 U.S. 68, 83 (1985). But the

Supreme Court has not extended this “right to the appointment of non-psychiatric expert

witnesses.” See Davis v. Maclaren, No. 17-2153, 2018 WL 4710071, at *3 (6th Cir. Apr. 3, 2018)

(holding that “there is no clearly established right to the appointment of non-psychiatric expert

witnesses or court appointed investigators”); McGowan v. Winn, No. 17-2000, 2018 WL 1414902,

at *2 (6th Cir. Mar. 21, 2018) (holding that the Supreme Court has not expanded the rule of Ake

to experts in pharmacology or toxicology). In Caldwell v. Mississippi, 472 U.S. 320, 323 n.1

(1985), the Court expressly declined to reach the issue whether the analysis set forth in Ake applies

to the appointment of a criminal investigator, a fingerprint expert, or a ballistics expert. Because

no clearly established Supreme Court precedent establishes Sampson’s right to the appointment of

an expert, the court of appeals’ rejection of his claim is neither contrary to nor an unreasonable

application of federal law as determined by the Supreme Court. Moreover, as pointed out by the

                                                 7
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2385 Filed 03/22/21 Page 8 of 24




state court, Sampson fails to offer anything other than a conclusory allegation to show that an

expert witness could have helped the defense. Accordingly, Sampson is not entitled to relief on

this claim.

                                                B.

       In his second claim, Sampson challenges the sufficiency of the evidence to support his

first-degree murder and conspiracy to commit first-degree murder convictions. He maintains that

White’s testimony was so riddled with “contradictions, blatant lies, and outright impossibilities

that, even viewing [her testimony] in the light most favorable to the prosecution, no rational trier

of fact could have found the essential elements of the crime[s] beyond a reasonable doubt.” ECF

No. 1 at PageID.6. The Michigan Court of Appeals reasonably concluded that sufficient evidence

supported Sampson’s convictions.

       “[T]he Due Process Clause protects the accused against conviction except upon proof

beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

charged.” In re Winship, 397 U.S. 358, 364 (1970). “Two layers of deference apply to habeas

claims challenging evidentiary sufficiency.” McGuire v. Ohio, 619 F.3d 623, 631 (6th Cir. 2010)

(citing Brown v. Konteh, 567 F.3d 191, 204–05 (6th Cir. 2009)). First, the Court must determine

“whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). Second, if the Court were

“to conclude that a rational trier of fact could not have found a petitioner guilty beyond a

reasonable doubt, on habeas review, [the Court] must still defer to the state appellate court’s

sufficiency determination as long as it is not unreasonable.” Brown, 567 F.3d at 205 (emphasis in


                                                 8
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2386 Filed 03/22/21 Page 9 of 24




original). In short, “deference should be given to the trier-of-fact’s verdict, as contemplated by

Jackson; [then] deference should be given to the [state court’s] consideration of the trier-of-fact’s

verdict, as dictated by AEDPA.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008) (citation

omitted). The Jackson standard is “exceedingly general” and therefore Michigan courts are

afforded “considerable leeway” in its application. Davis v. Lafler, 658 F.3d 525, 535 (6th Cir.

2011).

         Under Michigan law, to convict a defendant of first-degree premeditated murder, “the

prosecution must prove that the defendant intentionally killed the victim and that the act of killing

was premeditated and deliberate.” People v. Anderson, 531 N.W.2d 780, 786 (Mich. Ct. App.

1995). Premeditation and deliberation may be established by evidence showing: “(1) the prior

relationship of the parties; (2) the defendant’s actions before the killing; (3) the circumstances of

the killing itself; and (4) the defendant’s conduct after the homicide.” People v. Schollaert, 486

N.W.2d 312, 318 (Mich. Ct. App. 1992).

         To convict a defendant under an aiding and abetting theory, a prosecutor must show: “(1)

the crime charged was committed by the defendant or some other person; (2) the defendant

performed acts or gave encouragement that assisted the commission of the crime; and (3) the

defendant intended the commission of the crime or knew that the principal intended to commit the

crime at the time he gave aid and encouragement.” Riley v. Berghuis, 481 F.3d 315, 322 (6th Cir.

2007) (citing People v. Carines, 597 N.W.2d 130, 135 (1999)). A jury may infer an aider and

abettor’s state of mind by considering all the facts and circumstances, including “a close

association between the defendant and the principal, the defendant’s participation in the planning

or execution of the crime, and evidence of flight after the crime.” Carines, 597 N.W.2d 130. “The


                                                 9
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2387 Filed 03/22/21 Page 10 of 24




 amount of advice, aid or encouragement is not material if it had the effect of inducing the

 commission of the crime.” People v. Palmer, 220 N.W.2d 393, 397 (Mich. 1974).

        “Under Michigan law, anyone who knowingly agrees with someone else to commit first

 degree premeditated murder is guilty of conspiracy to commit first degree premeditated

 murder[,].” Bechtol v. Prelesnik, 568 F. App’x 441, 449 (6th Cir. 2014). Each of the conspirators

 must “have the intent required for murder and, to establish that intent, there must be foreknowledge

 of that intent.” People v. Hamp, 312 N.W.2d 175, 180 (Mich. Ct. App. 1981).

        The Michigan Court of Appeals held that the evidence presented supported Sampson’s

 convictions for first-degree premeditated murder and conspiracy to commit murder. Warner, 2014

 WL 2553303, at *6. First, to support Sampson’s conviction for first-degree murder under an aiding

 and abetting theory, the state court cited White’s testimony that Sampson directed Warner to kill

 Buck. Id. The court was unpersuaded by Sampson’s argument that the evidence showed only that

 he instructed Warner to “shoot” Buck, not to “kill” him. White testified that she was certain

 Sampson used the word “kill” and the court of appeals noted that her credibility was for the jury

 to resolve. Id. Second, the Michigan Court of Appeals held that evidence that Sampson and Buck

 were physically fighting before Sampson directed Warner to check Buck’s pockets for Sampson’s

 gun and that Sampson told Warner to shoot Buck if he found the gun, was sufficient to show that

 Sampson and Warner together agreed to commit the offense of murder. Id.

        Sampson’s challenge to the Michigan Court of Appeals’ decision rests upon his contention

 that White’s testimony was simply not credible. But this Court must not “reweigh the evidence,

 re-evaluate the credibility of witnesses, or substitute [its] judgment for that of the jury.” Brown,

 567 F.3d at 204. The Jackson standard “leaves juries broad discretion in deciding what inferences


                                                 10
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2388 Filed 03/22/21 Page 11 of 24




 to draw from the evidence presented at trial, requiring only that jurors ‘draw reasonable inferences

 from basic facts to ultimate facts.’” Coleman v. Johnson, 566 U.S. at 655 (2012) (quoting Jackson,

 443 U.S. at 319).

        Applying AEDPA’s deferential standard of review, the Court finds that the Michigan Court

 of Appeals’ sufficiency determination is not contrary to, or an unreasonable application of,

 Jackson.

                                                  C.

        Respondent argues that Sampson’s third, fifth, sixth, and eighth claims as well as a portion

 of his seventh claim (regarding his right to a public trial) are unexhausted and, because no avenue

 remains for state court exhaustion, they are procedurally defaulted.

        A prisoner seeking federal habeas relief must first exhaust his state court remedies by fairly

 presenting the substance of each federal constitutional claim in state court. 28 U.S.C. § 2254(b);

 Coleman v. Thompson, 501 U.S. 722, 731 (1991). The petitioner bears the burden of showing that

 state court remedies have been exhausted. Prather v. Rees, 822 F.2d 1418, 1420 n.3 (6th Cir.

 1987). If a petitioner “fails to present his claims to the state courts and . . . is . . . barred from

 pursuing relief there, his petition should not be dismissed for lack of exhaustion because there are

 simply no remedies available for him to exhaust.” Hannah v. Conley, 49 F.3d 1193, 1195–96 (6th

 Cir. 1995). But these unexhausted claims may not be presented on habeas review unless the

 petitioner “can show cause to excuse his failure to present the claims in the state courts and actual

 prejudice to his defense at trial or on appeal.” Id. at 1196 (citing Coleman, 501 U.S. at 750–51).

        Sampson attempted to raise these claims for the first time on post-conviction review in a

 motion to amend his motion for relief from judgment. The trial court denied Sampson leave to


                                                  11
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2389 Filed 03/22/21 Page 12 of 24




 amend. ECF No. 1 at PageID.4–5. Because the trial court denied his motion to add these claims,

 the claims were not properly placed before the trial court and they are unexhausted. See 28 U.S.C.

 § 2254(b)(1); Garcia-Medina v. McKee, No. 1:09-CV-36, 2014 WL 1255960, at *20 (W.D. Mich.

 Mar. 26, 2014) (claims raised in rejected motion to amend motion for relief from judgment

 considered unexhausted).

        Sampson can no longer exhaust these claims in state court. Before filing his Habeas

 Petition, Sampson had already filed a motion for relief from judgment in the state trial court, and

 state law prohibits filing a successive motion. Mich. Ct. R. 6.502(G)(1). The fact that Petitioner

 attempted to present these additional claims to the state appellate courts does not change the

 analysis. There is a “longstanding rule in Michigan that ‘issues that are not properly raised before

 a trial court cannot be raised on appeal absent compelling or extraordinary circumstances.’” People

 v. Cain, 498 Mich. 108, 114 (2015) (quoting People v. Grant, 445 Mich. 535, 546 (1994)). Because

 his claims were not properly raised in the trial court, they are unexhausted.

        To the extent that Sampson alleges that his appellate attorney’s ineffectiveness constitutes

 cause to excuse the default, it does not. Appellate counsel’s failure to raise these claims on direct

 review does not excuse or explain Sampson’s failure to exhaust these claims on state-court

 collateral review. Gadomski v. Renico, 258 F. App’x 781, 784 (6th Cir. 2007); Hannah, 49 F.3d at

 1196. Thus, these claims are procedurally defaulted and barred from review unless Sampson can

 establish that a constitutional error resulted in a fundamental miscarriage of justice. See Schlup v.

 Delo, 513 U.S. 298, 321 (1995). The Supreme Court has tied the miscarriage of justice exception

 to procedural default to a petitioner’s innocence. Id. To make a showing of actual innocence, “a

 petitioner must show that it is more likely than not that no reasonable juror would have found the


                                                  12
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2390 Filed 03/22/21 Page 13 of 24




 petitioner guilty beyond a reasonable doubt.” Id. at 327. Sampson fails to present new, reliable

 evidence in light of which no reasonable juror would have found him guilty. Therefore, the Court

 denies these claims.

                                                    D.

         In his fourth claim, Sampson argues that the trial court violated his right to due process and

 a fair trial by denying a motion to sever his trial from that of his co-defendants. As an initial matter,

 it does not appear that counsel filed a motion for a separate trial. Instead, counsel moved to provide

 Sampson a separate jury. Regardless, the governing legal standards are the same.

         The Supreme Court has recognized no general right to a separate criminal trial. See United

 States v. Lane, 474 U.S. 438, 446 n.8 (1986). “Misjoinder is unconstitutional only if it results in

 prejudice so great as to deny a defendant his due process right to a fair trial.” LaMar v. Houk, 798

 F.3d 405, 428 (6th Cir. 2015) (citing Lane, 474 U.S. at 446 n.8). Courts favor the joinder of

 defendants because joint trials promote “the efficiency and the fairness of the criminal justice

 system.” Richardson v. Marsh, 481 U.S. 200, 210 (1987). Generally, severance should be granted

 “‘only if there is a serious risk that a joint trial would compromise a specific trial right of one of

 the defendants, or prevent the jury from making a reliable judgment about guilt or innocence.’”

 Stanford v. Parker, 266 F.3d 442, 458–59 (6th Cir. 2001) (quoting Zafiro v. United States, 506

 U.S. 534, 539 (1993)). A habeas petitioner seeking relief on the basis of a trial court’s failure to

 provide a separate jury from his co-defendant “bears a very heavy burden.” Id. at 459.

         The Michigan Court of Appeals considered this claim on direct appeal and denied relief,

 finding that there was no need for separate juries. The court explained in relevant part:

         The decision whether to provide a separate jury is within the discretion of the trial
         court and this Court will not reverse that decision absent an abuse of discretion.

                                                    13
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2391 Filed 03/22/21 Page 14 of 24




         People v. Cadle (On Remand ), 209 Mich.App 467, 469; 531 NW2d 761 (1995).
         The sole basis for the request was that evidence admissible against defendants
         Warner and Cummings under MRE 404(b)(1) did not implicate Sampson.
         However, the trial court correctly observed that any prejudice to Sampson could
         adequately be cured by an instruction informing the jury that evidence admissible
         only against one defendant could not be considered against another defendant.
         Defense counsel agreed that such an instruction “would remedy the situation,” and
         the instruction was provided. Under these circumstances, the trial court did not
         abuse its discretion in denying Sampson's request for a separate jury.

 Warner, 2014 WL 2553303, at *7.

         Sampson’s motion for a separate jury was based upon the admission of evidence that his

 co-defendants possessed controlled substances and guns when they were arrested after a traffic

 stop several months after the murder. Sampson fails to explain why this incident concerning

 unrelated charges against his codefendants was prejudicial to him, particularly because the trial

 court instructed the jury that evidence limited to one or some defendants should not be considered

 as to the other defendant(s). See United States v. Harvey, 653 F.3d 388, 396 (6th Cir. 2011) (“Jurors

 are presumed to follow instructions.”). In short, none of Sampson’s constitutional rights were

 implicated by a joint trial. It constituted a reasonable application of clearly established federal law

 for the Michigan Court of Appeals to find that the failure to afford Sampson a separate jury did

 not render his proceeding fundamentally unfair.

                                                    E.

         Sampson next asserts that his trial counsel rendered ineffective assistance. Specifically, he

 argues that counsel was ineffective because he: (i) failed to investigate; (ii) fell asleep during trial;




                                                    14
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2392 Filed 03/22/21 Page 15 of 24




 (iii) failed to point out inconsistencies in Ayesha White’s testimony; (iv) failed to advise Sampson

 about his right to testify in his own defense; and (v) failed to object to prosecutorial misconduct.1

         An ineffective assistance of counsel claim has two components. Strickland v. Washington,

 466 U.S. 668 (1984). A petitioner must show that counsel’s performance was deficient and that

 the deficiency prejudiced the defense. Id. at 687. To establish deficient representation, a petitioner

 must demonstrate that counsel’s representation “fell below an objective standard of

 reasonableness.” Id. at 688. In order to establish prejudice, a petitioner must show that, but for the

 constitutionally deficient representation, there is a “reasonable probability” that the outcome of the

 proceeding would have been different. Id. at 694.

                                                   1.

         Sampson first argues that counsel was ineffective for failing to investigate two potential

 alibi witnesses and for failing to impeach prosecution witness Dalon McClinton with evidence that

 McClinton had fired a gun at Sampson and Buck in 2006. The Michigan Court of Appeals denied

 relief as to both claims.

         First, the state court held that Sampson failed to demonstrate the necessary factual support

 for his alibi-witness claim because he did not submit an affidavit from either proposed witness to

 show what their testimony would have been. Warner, 2014 WL 2553303, at *8. The state court

 reasonably concluded that Sampson failed to satisfy Strickland’s prejudice prong absent such an

 offer of proof. Tinsley v. Million, 399 F.3d 796, 810 (6th Cir. 2005).




 1
  Sampson’s last ineffective assistance of counsel claim concerning his right to a public trial is
 procedurally defaulted, as discussed supra.
                                                  15
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2393 Filed 03/22/21 Page 16 of 24




        Second, the state court rejected Sampson’s argument that counsel was ineffective for

 failing to impeach witness Dalon McClinton. The state court described McClinton as “a reluctant

 prosecution witness whose testimony was generally favorable to Sampson” and concluded:

        Because McClinton’s testimony was not particularly significant to the outcome of
        the trial and was generally favorable to Sampson, there is no basis for concluding
        that defense counsel’s failure to elicit evidence of the 2006 shooting incident was
        either unsound strategy or deprived Sampson of a substantial defense.

 Warner, 2014 WL 2553303, at *8.

        The Michigan Court of Appeals’ resolution of this claim was not contrary to or an

 unreasonable application of Strickland. Counsel reasonably could have concluded that attempting

 to impeach McClinton might result in diluting or negating the favorable testimony. A decision not

 to take that risk is within the wide range of competent representation.

                                                   2.

        Next, Sampson argues that his attorney was ineffective because he slept during portions of

 the trial. He maintains that he is entitled to a presumption of prejudice because this conduct

 amounted to the denial of counsel during a critical stage of his trial. See United States v. Cronic,

 466 U.S. 648 (1948).

        Sampson raised this issue during his sentencing hearing, complaining that his defense

 attorney slept during his “whole trial pretty much.” ECF No. 8-14 at PageID.1412. Defense

 counsel Lyle Harris explained that he never fell asleep during the trial, but sometimes had difficulty

 breathing causing him to wheeze. Id. at PageID.1413. The trial judge stated that she heard sounds

 of wheezing coming from counsel. Id. She asked her deputy to investigate and was told that counsel

 had breathing problems and was not sleeping. Id. at PageID.1414–15. The judge also cited defense

 counsel’s closing argument as evidence that counsel was not sleeping during the trial because the

                                                  16
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2394 Filed 03/22/21 Page 17 of 24




 closing showed knowledge of the details of the case and testimony given. Id. The trial court then

 proceeded with sentencing.

         On direct appeal, the Michigan Court of Appeals remanded the case to the trial court for

 an evidentiary hearing and decision regarding whether Sampson was denied the effective

 assistance of counsel. People v. Sampson, No. 315252 (Mich. Ct. App. July 19, 2013) (ECF No.

 8-18 at PageID.1666).

         The trial court (though not the judge who presided over the trial) held an evidentiary

 hearing over the course of three days, hearing from ten witnesses, including the prosecutor,

 Sampson’s defense attorney, both co-defendants’ attorneys, and Sampson. The Michigan Court of

 Appeals summarized the relevant testimony on remand as follows:

         Witnesses testified that Sampson’s counsel sometimes appeared to be inattentive or
         sleeping during portions of the trial, and some claimed to have heard sounds similar
         to snoring. Sampson’s counsel denied sleeping during trial, but explained that he
         may have appeared inattentive or sleeping at times because a breathing problem
         caused him to wheeze and because he sometimes closed his eyes to listen intently
         to testimony. The court presiding over the trial stated that it did not see counsel
         asleep, nor did the prosecuting attorney.

 Warner, 2014 WL 2553303, at *10.

         The trial court concluded that the presumption of prejudice did not apply because the

 evidence did not establish that counsel fell asleep for a duration sufficient to constitute a denial of

 counsel. Id. The trial court also held that Sampson failed to establish prejudice. Id. The Michigan

 Court of Appeals assumed for purposes of its analysis that defense counsel fell asleep during the

 portions of the trial alleged by Sampson. Id. The state court, nevertheless, concluded that prejudice

 would not be presumed because there was no evidence that counsel slept during a substantial

 portion of the trial. Id.


                                                   17
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2395 Filed 03/22/21 Page 18 of 24




         The Michigan Court of Appeals’ decision is in accord with the Sixth Circuit’s decision in

 Muniz v. Smith, 647 F.3d 619 (6th Cir. 2011). In Muniz, the Sixth Circuit held that a petitioner

 “must show that his attorney slept through a substantial portion of the trial for the . . . presumption

 of prejudice to attach.” Id. at 625–26. Even assuming, as the state court did, that counsel slept

 through a portion of the trial, the state reasonably concluded that the presumption of prejudice did

 not apply because “there was no finding or evidence that defendant’s counsel slept during a

 substantial portion of the trial.” Warner, 2014 WL 2553303, at *10. Additionally, the Supreme

 Court has not held that the Cronic presumption of prejudice must be applied where counsel falls

 asleep during portions of a trial. The Michigan Court of Appeals, therefore, could not have

 misapplied or unreasonably applied clearly established federal law by declining to apply Cronic

 here.

         Turning to Strickland’s prejudice prong, the Michigan Court of Appeals held that Sampson

 was not prejudiced by defense counsel’s actions, reasoning, in pertinent part:

         The trial court observed that the record disclosed that counsel did “a substantial
         cross-examination” of White, which encompassed matters that had not already been
         covered by other defense attorneys. The record indicates that Sampson’s attorney
         was the second defense attorney to cross-examine White. Warner’s counsel initially
         cross-examined White, followed by Sampson’s counsel, and then Cummings’s
         attorney.4 At the evidentiary hearing, Sampson was unable to identify any particular
         points that he wanted counsel to explore with White, other than the color of the van
         that was set on fire. However, … Sampson’s counsel did cross-examine White on
         this subject, eliciting that she had described the van as green, and using photographs
         of the van to elicit her admission that the photos showed that the van was actually
         red. In addition, during the prosecutor’s direct examination of White, Sampson’s
         counsel interposed appropriate objections to White’s direct examination testimony.
         This record discloses that defense counsel was attentive and effective during the
         testimony of White, the prosecution’s key witness.

         Sampson also put forward evidence at the remand hearing that defense counsel was
         asleep during the testimony of witnesses Ramon Files, Felicia Norman, and the
         medical examiner. The record discloses that Warner’s counsel conducted most of

                                                   18
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2396 Filed 03/22/21 Page 19 of 24




        the cross-examination of the medical examiner. After he finished, Sampson’s
        counsel declined to ask any further questions, while Cummings’s attorney limited
        his cross-examination to only two questions. This record supports the trial court’s
        determination that further cross-examination by Sampson’s attorney was not
        necessary because Warner’s counsel had already cross-examined the witness.
        Indeed, on appeal, Sampson does not identify any additional questions that he
        believes his counsel should have asked the medical examiner and failed to do so.

        Likewise, the record indicates that Sampson’s counsel actively participated in the
        cross-examination of Felicia Norman, eliciting that Norman had known White for
        17 years, that Norman had known White to drink on occasion and had observed
        White drunk, that White appeared “high” when she initially told Norman about the
        events that she observed on the night of the offense, and that White used the word
        “shoot” and not “kill” when White described what she heard Sampson say to
        Warner. Sampson’s counsel later participated in recross-examination of Norman,
        eliciting that Norman did not tell White to call the police after White told Norman
        what happened. Although Sampson’s counsel did not cross-examine witness
        Ramon Files, that witness’s testimony was limited to the incident in September
        2011 when Warner and Cummings appeared at White’s house. Because Sampson
        was not involved in that incident, there was no reason for Sampson’s counsel to
        cross-examine him. Again, Sampson does not identify any questions that he
        believes counsel should have asked Files and failed to do so.

        . . . [T]he record also discloses that Sampson’s attorney gave a comprehensive
        closing argument that reflected his awareness of the material issues and evidence
        in the case. In light of this record, we find no clear err[or] in the trial court’s findings
        that (1) there was no complete denial of counsel during trial, and (2) to the extent
        that counsel “did happen to doze off during a couple portions of the trial,” Sampson
        failed to demonstrate any resulting prejudice. Thus, the trial court did not err in
        rejecting Sampson’s claim.
        4
         Warner’s counsel’s cross-examination consists of 70 transcript pages, Sampson’s
        counsel’s cross-examination consists of 23 transcript pages, and Cummings’s
        counsel’s cross-examination consists of three pages.

 Warner, 2014 WL 2553303, at *10–12.

        The Court finds no basis for habeas relief under Strickland. The state court reasonably

 concluded that Sampson failed to establish prejudice after properly considering evidence that

 defense counsel was actively engaged throughout the trial, including counsel’s cross-examination



                                                    19
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2397 Filed 03/22/21 Page 20 of 24




 of witnesses, his objections, and his familiarity with the testimony as evidenced in closing

 argument. Habeas relief is denied on this claim.

                                                    3.

        The Michigan Court of Appeals also denied the claim that counsel was ineffective for

 failing to point out the inconsistencies in White’s testimony. Warner, 2014 WL 2553303, at *9.

 The state court noted that counsel repeatedly and effectively highlighted flaws and inconsistencies

 in White’s testimony including that she consumed ecstasy and tequila on the night of the offense,

 she misidentified the color of the van, inconsistently described where the shooting occurred, and

 failed to contact police after she witnessed the murder. Id. Sampson failed to identify additional

 questions or arguments that counsel should have made. Id. The record supports the state court’s

 assessment of counsel’s performance and relief is denied on this claim.

                                                    4.

        Next, Sampson argues that his attorney incorrectly informed him that, if he testified, the

 prosecutor could impeach him with his prior convictions for felony firearm, carrying a concealed

 weapon, and his juvenile adjudications. Defense counsel filed a pretrial motion to suppress

 Sampson’s prior convictions for unlawfully driving away an automobile, receiving or concealing

 a stolen motor vehicle, and any other convictions that might be used to impeach Sampson under

 Michigan Rule of Evidence 609. See ECF No. 8-4 at PageID.285–86. The trial court denied the

 motion. Id. at PageID.287. At trial, Sampson stated on the record that he understood that he had a

 right to testify in his own defense, but declined to do so. ECF No. 8-11 at PageID.1215–16.

        Sampson claims that he wanted to testify in his own defense, but his attorney incorrectly

 advised him that if he did so the prosecutor would then introduce all of his prior convictions,


                                                 20
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2398 Filed 03/22/21 Page 21 of 24




 including his convictions for felony firearm, carrying a concealed weapon, and his juvenile

 adjudications. See ECF No. 8-18 at PageID.1732–33. Under Michigan law, Sampson’s convictions

 for felony firearm, carrying a concealed weapon and his juvenile convictions were inadmissible

 for impeachment purposes. Warner, 2014 WL 2553303, at *9. Nevertheless, the Michigan Court

 of Appeals denied relief because Sampson failed to show that his attorney incorrectly advised him

 about the admissibility of these convictions:

        [B]ecause the record discloses that defense counsel and Sampson discussed
        whether Sampson would testify, that counsel was aware of the impeachment issue
        by seeking a pretrial ruling regarding the admissibility of Sampson’s prior
        convictions for receiving or concealing stolen property and UDAA, and it is not
        apparent from the record that counsel misadvised Sampson regarding the use of his
        prior juvenile adjudications and convictions for carrying a concealed weapon and
        felony-firearm, we conclude that Sampson has failed to overcome the presumption
        that counsel’s advice was within the range of professional competence.

 Warner, 2014 WL 2553303, at *9.

        It was not unreasonable for the state court to conclude that Sampson failed to rebut the

 presumption that defense counsel rendered adequate assistance. Strickland, 466 U.S. at 690.

 Sampson fails to show that counsel provided incorrect advice and, in any event, it would have been

 reasonable for counsel to conclude that the convictions which were the subject of the motion to

 suppress and held to be admissible were sufficient to counsel Sampson against testifying. The state

 court’s conclusion—that Sampson failed to show his attorney performed deficiently concerning

 the prior convictions or that Sampson was prejudiced as a result—was not contrary to or an

 unreasonable application of Strickland.

                                                 5.

        Sampson next argues that counsel was ineffective in failing to object to the prosecutor’s

 civic duty argument. The Michigan Court of Appeals held that, because the record did not support

                                                 21
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2399 Filed 03/22/21 Page 22 of 24




 a finding that the prosecutor engaged in misconduct, Sampson could not show that counsel was

 ineffective for not objecting. Warner, 2014 WL 2553303, at *9 n.2. Sampson has not shown the

 state court’s disposition of this claim was unreasonable.

                                                   F.

        Finally, Sampson argues that his rights to due process and a fair trial were violated when

 the trial court and defense counsel refused to provide him with a copy of the trial transcripts. He

 claims the transcripts were necessary so that he could submit a pro se brief on appeal. A criminal

 defendant has no federal constitutional right to self-representation on direct appeal. Martinez v.

 Court of Appeal of California, 528 U.S. 152, 163 (2000). Thus, there is no constitutional right to

 submit a pro se appellate brief on direct appeal in addition to a brief submitted by appellate counsel.

 See McMeans v. Brigano, 228 F.3d 674, 684 (6th Cir. 2000). By accepting the assistance of counsel

 on appeal, Petitioner waived his right to present pro se briefs and other pleadings during his direct

 appeal. Myers v. Johnson, 76 F.3d 1330, 1334-35 (5th Cir. 1996); see also Meriweather v. Burton,

 No. 15-1126, 2015 WL 7450068, at *1 (6th Cir. Nov. 24, 2015) (“[T]here is no constitutional right

 to file a pro se supplemental brief in addition to a brief that is filed by counsel.”); Green v.

 Chapman, No. 20-1158, 2020 WL 4875317, *5 (6th Cir. June 29, 2020) (holding that petitioner

 did not have constitutional right to transcripts so he could submit a pro se brief on appeal because

 he was represented by counsel and criminal defendants do not have a constitutional right to “hybrid

 representation”) (quotation omitted). Any failure by appellate counsel or the trial court to provide

 Sampson with the trial transcripts, therefore, did not violate his constitutional rights.




                                                   22
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2400 Filed 03/22/21 Page 23 of 24




                                                   IV.

        Before Sampson may appeal this decision, a certificate of appealability must issue. See 28

 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A court may issue a certificate of appealability

 “only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the substantial showing threshold is

 met if the petitioner demonstrates that reasonable jurists would find the court’s assessment of the

 claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). When relief is denied

 on procedural grounds, a certificate of appealability should issue if it is shown that jurists of reason

 would find it debatable whether the petitioner states a valid claim of the denial of a constitutional

 right, and “that jurists of reason would find it debatable whether the court was correct in its

 procedural ruling.” Id.

        In this case, reasonable jurists would not debate the conclusion that the petition fails to

 state a claim upon which habeas corpus relief should be granted. Nor would reasonable jurists

 debate the correctness of the Court’s procedural ruling. The Court declines to issue a certificate of

 appealability.

                                                   V.

        Sampson has filed a motion for release on bond pending adjudication of his petition and

 motion for immediate consideration of his motion for release. ECF Nos. 11, 12. He seeks release

 on bond because of the ongoing COVID-19 pandemic. He claims he is at increased risk of serious

 illness because he suffers from severe asthma.

        To obtain release on bond, Sampson must demonstrate (1) “a substantial claim of law based

 on the facts surrounding the petition” and (2) “‘some circumstance making [the motion for bail]


                                                   23
Case 1:18-cv-10020-TLL-DRG ECF No. 18, PageID.2401 Filed 03/22/21 Page 24 of 24




 exceptional and deserving of special treatment in the interests of justice.’” Dotson v. Clark, 900

 F.2d 77, 79 (6th Cir. 1990) (quoting Aronson v. May, 85 S. Ct. 3, 5 (1964)). Given that the Court

 is denying habeas relief, Sampson does not satisfy this standard. Accordingly, the motions will be

 denied.

                                                         VI.

           For the reasons given above, IT IS ORDERED that the Petition for Writ of Habeas

 Corpus, ECF No. 1, and a Certificate of Appealability are DENIED.

           It is further ORDERED that Petitioner’s Motion for Appeal Bond, ECF No. 11, and

 Motion for Immediate Consideration of Motion for Appeal Bond, ECF No. 12, are DENIED as

 moot.

           It is further ORDERED that Petitioner may proceed in forma pauperis on appeal because

 an appeal may be taken in good faith. 28 U.S.C. § 1915(a)(3).



 Dated: March 22, 2021                                                              s/Thomas L. Ludington
                                                                                    THOMAS L. LUDINGTON
                                                                                    United States District Judge


                                             PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney of record herein by electronic means
                        and to Timothy Eugene Sampson #492307, BELLAMY CREEK
                        CORRECTIONAL FACILITY, 1727 WEST BLUEWATER
                        HIGHWAY, IONIA, MI 48846 by first class U.S. mail on March 22,
                        2021.

                                                     s/Kelly Winslow
                                                     KELLY WINSLOW, Case Manager




                                                         24
